Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio, the five-judge commission appointed to consider the above-cited matter met by telephone conference on December 2,1996 and December 9,1996 to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline filed November 18, 1996.
The five-judge commission hereby orders that the parties may file written briefs not to exceed fifteen pages with the Clerk of the Supreme Court no later than December 31,1996. Briefs shall be filed in the manner set forth in the Supreme Court’s order of November 21,1996 appointing the five-judge commission with a copy served on opposing counsel.
Any briefs filed by the parties shall be limited to the issue of the sanction recommended by the Board hearing panel in its November 19,1996 report.
BY ORDER OF THE COMMISSION.